752 N.W.2d 467 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Tyrice Mario BULLITT, Defendant-Appellant.
Docket No. 136281. COA No. 276426.
Supreme Court of Michigan.
July 23, 2008.
On order of the Court, the application for leave to appeal the March 18, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARILYN J. KELLY, J., would remand this case to the trial court for resentencing.